Order filed, March 21, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00021-CR
                                 ____________

                          SELMAN HALILI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 5
                             Harris County, Texas
                       Trial Court Cause No. 1825518


                                     ORDER

      The reporter’s record in this case was due January 22, 2013. See Tex. R.
App. P. 35.1. On February 1, 2013, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Ramona Sonnier, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Ramona Sonnier does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM